ViNJE, J.
The appellants claim that the Industrial Commission could not extend the period of compensation, including the healing period and permanent disability, beyond the period of 120 weeks allowed for a severance of the foot at the anide; that it could not have been the intént of the legislature to allow more for a lesser than for a greater injury, and that the first sentence of sub. (5) (e), sec. 2394 — 9, Stats. T915, is intended to limit the total compensation that can be awarded and the second sentence only specifies how it shall be computed. Both respondents and appellants agree that the injury comes under said sub. (5) (e), which reads:
“For all other injuries to the members of the body or its faculties which are specified in the foregoing schedule resulting in permanent disability, though the member be not actually severed or the faculty be totally lost, compensation shall bear such relation to that named in the schedule as the dis*124abilities bear to those produced by the injuries named in the schedule. Indemnity in such cases shall be determined by allowing weekly indemnity during the healing period resulting from the injury and the percentage of permanent disability resulting thereafter as found by the commission.”
But the respondents claim that where there is a total loss of a member compensation can be made for a healing period as well as for the period specified in the schedule and this is now embodied in the law of 1911 (ch. 624), which provides a schedule including a healing period and permanent disability and allows for both compensation for 180 weeks for loss of a foot at the ankle. It is said the change was made to relieve the Gommission from fixing a healing period in each case, as this was usually a disputed issue, and that under the present law, unless the employee can come in under sub. (5) (b), the whole healing period is included in the statutory schedule. Be this as it may, we agree with the trial court in its construction, saying:
“The last sentence of sub. (5)(e) provides that ‘Indemnity in such cases shall be determined by allowing weekly indemnity during the healing period resulting from the injury and the percentage of permanent disability resulting thereafter as found by the commission.’ The Gommission have followed this provision literally in making the award here in question. The first sentence of this subdivision applies only to the compensation that shall be allowed for permanent disability and in no way affects the allowance that may be made for the healing period which must precede the time when permanent disability begins.”
When the written law is plain there is no room for construction even if results do not seem to be in accordance with exact justice. Mellen L. Co. v. Industrial Comm. 154 Wis. 114, 142 N. W. 187. If under the law of 1915 a healing period can be allowed for in addition to the schedule period in case of a total loss of a member, no injustice results; if not, it would seem that generally no greater sum should be *125allowed for an injury where a member is retained than where it is- severed. But that is, within reasonable limits, purely a legislative question. Courts are bound by a plain constitutional statute.
By the Court. — Judgment affirmed.
Owen, J., took no part.